

116 HR 2883 IH: Chiropractors Equity Act of 2019
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2883IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mrs. Walorski introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to allow chiropractors to provide items and
			 services through private contracts with Medicare beneficiaries.
	
 1.Short titleThis Act may be cited as the Chiropractors Equity Act of 2019. 2.Allowing chiropractors to provide items and services through private contracts with Medicare beneficiaries (a)In generalSection 1802(b)(6)(B) of the Social Security Act (42 U.S.C. 1395a(b)(6)(B)) is amended by striking paragraphs (1), (2), (3), and (4) of.
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to items and services furnished on or after the date of the enactment of this Act.
			